 1                                                         -----____..-----·-
 2                                                                    FILED
 3                                                                    FEB 12 2019
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   TRAVIS MORGAN,                                  Case No.: 17cv2227-LAB(KSC)
12
                                    Plaintiff,       ORDER DENYING PLAINTIFF'S
13   v.                                              "NOTICE OF DEFENDANT'S
14                                                   DECEPTIVE ACTIONS AND
     NANCY BERRYHILL, Acting
                                                     REQUEST [FOR] ENFORCEMENT,"
15   Commissioner, SOCIAL SECURITY
                                                     CONSTRUED AS A MOTION TO
     ADMINISTRATION,
16                                                   COMPEL DISCOVERY AND A
                                                     MOTION FOR DISCOVERY
17                                  Defendant.
                                                     SANCTIONS
18
19                                                   [Doc. No. 23.]
20
21
22
23

24         Plaintiff Travis Morgan, proceeding pro se and in forma pauperis, filed this action
25   under the Freedom of Information Act ("FOIA") seeking an order compelling disclosure
26   of administrative records by the Social Security Administration ("SSA"). [Doc. Nos. 1,
27   6, 8.] Before the Court is a document filed by plaintiff which is entitled "Notice of
28   Defendant's Deceptive Actions and Request [for] Enforcement." [Doc. No. 23.] In this


                                                                                    l 7cv2227-LAB(KSC)
 1 Notice, plaintiff complains that he received a deceptive or confusing response to FOIA
2    Request No. SSA-2017-001116. [Doc. No. 23, at 1.] As a result, he requests that the
3    Court compel defendant SSA to provide him with a "proper" response to his FOIA
4    request and impose sanctions against the SSA. [Doc. No. 23, at p. 1.]
5          Plaintiff cites no legal basis for the relief he requests. Although the basis of
6    plaintiffs request for relief is unclear, the Court construes his Notice as a Motion to
7    Compel Discovery under Federal Rule of Civil Procedure 37(a)(3)(B) and a Motion for
 8   Discovery Sanctions under Federal Rule of Civil Procedure 37(a)(5). 1 Under Rule
9    37(a)(3)(B), "[a] party seeking discovery may move for an order compelling an answer,
10   designation, production, or inspection," but only if a party fails to respond to formal
11   discovery requests under the Federal Rules of Civil Procedure. Fed.R.Civ.P.
12   37(a)(3)(B)(i)-(iv). If the Court grants such a motion, it may impose sanctions under
13   certain circumstances. Fed.R.Civ.P. 37(a)(5)(A)(i)-(iii).
14         Discovery in FOIA cases "is limited because the underlying case revolves around
15   the propriety of revealing certain documents." Lane v. Department ofInterior, 523 F.3d
16   1128, 1134 (9th Cir. 2008). Courts may deny or delay requests for discovery in a FOIA
17   case, if the plaintiff seeks "the very information that is the subject of the FOIA
18   complaint." Id.
19         Based on the record, the Court finds that plaintiff is not entitled to an order
20   compelling defendant SSA to produce any discovery addressing its response to FOIA
21   Request No. SSA-2017-001116. To the extent plaintiff wished to clarify confusing or
22   "deceptive" information provided by defendant in response to his FOIA request [Doc.
23   No. 23, at 1], he could have served defendant with a formal discovery request as
24   permitted in Federal Rules of Civil Procedure 26, 30, 31, 33, or 34. It appears he could
25
26
27         "A document filed prose is 'to be liberally construed,' and 'a prose complaint,
     however inartfully pleaded, must be held to less stringent standards than formal pleadings
28
     drafted by lawyers .... "' Erickson v. Pardus, 551 U.S. 89, 94 (2007).

                                                   2
                                                                                   l 7cv2227-LAB(KSC)
 1   have done so without exceeding the limitations set forth by the Ninth Circuit in Lane v.
 2   Department of Interior, 523 F .3d at 1134. However, there is nothing to indicate plaintiff
 3   ever served defendant with a formal discovery request in this case. As a result, the Court
 4   finds that plaintiff is not entitled to an order compelling defendant to clarify its response
 5   to FOIA Request No. SSA-2017-001116.
 6         The Court also finds there is no basis for the imposition of discovery sanctions
 7   against defendant SSA under Rule 37. Under the circumstances presented, it would be
 8   "unjust" for the Court to impose any sanctions against defendant SSA. Fed.R.Civ.P.
 9   37(a)(5)(A)(iii).
10         As noted above, the Court has construed plaintiffs "Notice of Defendant's
11   Deceptive Actions and Request [for] Enforcement" as a Motion to Compel Discovery and
12   a Motion for Discovery Sanctions. Based on the foregoing, IT IS HEREBY ORDERED
13   that these Motions are DENIED. [Doc. No. 23.]
14         IT IS SO ORDERED.
15   Dated: February     /"2-,   2019
16
17                                                 on. aren S. Crawford
                                                  United States Magistrate Judge
18
19
20
21
22
23
24
25
26
27
28

                                                    3
                                                                                   17cv2227-LAB(KSC)
